Exhibit 1
                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA



ALEXANDRE PELLETIER, Individually
and on Behalf of All Others Similarly
Situated,                                          No. 2:17-cv-05114-MMB

                     Plaintiff,

       v.

ENDO INTERNATIONAL PLC, RAJIV
KANISHKA LIYANAARCHCHIE DE
SILVA, SUKETU P. UPADHYAY, and
PAUL V. CAMPANELLI,

                     Defendants.



                                   NOTICE OF SUBPOENA

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil

Procedure, Defendants Endo International plc, Rajiv Kanishka Liyanaarachchie De Silva, Suketu

P. Upadhyay, and Paul V. Campanelli (together, “Defendants”), by and through their

undersigned attorneys, will serve the attached Subpoena to Produce Documents, Information, or

Objects on Fernando Inzunza, on August 28, 2020 or as soon thereafter as practicable. Pursuant

to the attached subpoena, Fernando Inzunza has been directed to produce the documents listed in

Exhibit A on September 18, 2020 at 9:30 am PT at Latham & Watkins LLP, c/o Jake Ryan,

12670 High Bluff Drive, San Diego, CA 92130.
Dated: August 28, 2020
       New York, New York

                                LATHAM & WATKINS LLP




                                James E. Brandt (admitted pro hac vice)
                                Jeff G. Hammel (admitted pro hac vice)
                                Thomas J. Giblin (admitted pro hac vice)
                                LATHAM & WATKINS LLP
                                885 Third Avenue
                                New York, New York 10022
                                Telephone: (212) 906-1200
                                Facsimile: (212) 751-4864
                                james.brandt@lw.com
                                jeff.hammel@lw.com
                                thomas.giblin@lw.com


                                J. Gordon Cooney, Jr. (No. 42636)
                                Laura Hughes McNally (No. 310658)
                                MORGAN, LEWIS & BOCKIUS LLP
                                1701 Market Street
                                Philadelphia, PA 19103
                                Telephone: (215) 963-5000
                                Facsimile: (215) 963-5001
                                gordon.cooney@morganlewis.com
                                laura.mcnally@morganlewis.com

                                Attorneys for Defendants




                            2
                               CERTIFICATE OF SERVICE

       I, Thomas J. Giblin, hereby certify that on August 28, 2020, I caused a true and correct

copy of the foregoing Notice of Subpoena to be served via e-mail on the following individuals:

BLEICHMAR FONTI &             ELLIOTT GREENLEAF, P.C.            KEHOE LAW FIRM, P.C.
AULD LLP                      John M. Elliott                    John A. Kehoe
Joseph A. Fonti               Thomas J. Elliott                  Two Penn Center Plaza
Javier Bleichmar              James C. Crumlish, III             1500 JFK Boulevard
7 Times Square, 27th Floor    Timothy T. Myers                   Suite 1020
New York, NY 10036            925 Harvest Drive, Suite 300       Philadelphia, PA 19012
Telephone: (212) 789-1340     Blue Bell, PA 19422                Telephone: (215) 792-6676
Facsimile: (212) 205-3960     Telephone: (215) 977-1000          jkehoe@kehoelawfirm.com
jfonti@bfalaw.com             Facsimile: (215) 977-1099
jbleichmar@bfalaw.com         jme@elliottgreenleaf.com
                              tje@elliottgreenleaf.com
                              jccrumlish@elliottgreenleaf.com
                              ttm@elliottgreenleaf.com




2




                                            Thomas J. Giblin




                                                3
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                           IRUWKH
                                                        Eastern District of Pennsylvania
                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                 $/(;$1'5( 3(//(7,(5
                               Plaintiff
                                  Y                                                   &LYLO$FWLRQ1R FY00%

           (1'2 ,17(51$7,21$/ 3/& HW DO
                              Defendant

                        68%32(1$72352'8&('2&80(176,1)250$7,21252%-(&76
                          25723(50,7,163(&7,212)35(0,6(6 ,1 $&,9,/$&7,21

 7R                                                              )HUQDQGR ,Q]XQ]D
                                                       (O 3UDGR 5RDG 7HPHFXOD &$ 
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: <28$5(&200$1'('WRSURGXFHDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWKHIROORZLQJ
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGWRSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
PDWHULDO 6HH DWWDFKHG ([KLELW $



  3ODFH /DWKDP     :DWNLQV //3 FR -DNH 5\DQ                                            'DWHDQG7LPH
            +LJK %OXII 'ULYH                                                                               DP
           6DQ 'LHJR &$ 

     u Inspection of Premises: <28$5(&200$1'('WRSHUPLWHQWU\RQWRWKHGHVLJQDWHGSUHPLVHVODQGRU
RWKHUSURSHUW\SRVVHVVHGRUFRQWUROOHGE\\RXDWWKHWLPHGDWHDQGORFDWLRQVHWIRUWKEHORZVRWKDWWKHUHTXHVWLQJSDUW\
PD\LQVSHFWPHDVXUHVXUYH\SKRWRJUDSKWHVWRUVDPSOHWKHSURSHUW\RUDQ\GHVLJQDWHGREMHFWRURSHUDWLRQRQLW

  3ODFH                                                                                'DWHDQG7LPH



       7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

'DWH        

                                   CLERK OF COURT
                                                                                            25

                                           Signature of Clerk or Deputy Clerk                                          Attorney’s signature


 7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ(name of party)
(QGR ,QWHUQDWLRQDO SOF HW DO                                           ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
7KRPDV *LEOLQ /DWKDP             :DWNLQV //3  7KLUG $YHQXH 1HZ <RUN 1<  WKRPDVJLEOLQ#OZFRP 

                               1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWKH
LQVSHFWLRQRISUHPLVHVEHIRUHWULDODQRWLFHDQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUH
LWLVVHUYHGRQWKHSHUVRQWRZKRPLWLVGLUHFWHG)HG5&LY3 D  
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R FY00%

                                                      3522)2)6(59,&(
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            ,UHFHLYHGWKLVVXESRHQDIRU(name of individual and title, if any)
RQ (date)                               

            u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV


                                                                                            RQ (date)                                    RU

            u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                                       

            8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
            WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                              IRUVHUYLFHVIRUDWRWDORI                    


            ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH
                                                                                                    Server’s signature



                                                                                                  Printed name and title




                                                                                                     Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

                              )HGHUDO5XOHRI&LYLO3URFHGXUH F  G  H DQG J  (IIHFWLYH
F 3ODFHRI&RPSOLDQFH                                                                   LL GLVFORVLQJDQXQUHWDLQHGH[SHUW¶VRSLQLRQRULQIRUPDWLRQWKDWGRHV
                                                                                    QRWGHVFULEHVSHFLILFRFFXUUHQFHVLQGLVSXWHDQGUHVXOWVIURPWKHH[SHUW¶V
  For a Trial, Hearing, or Deposition. $VXESRHQDPD\FRPPDQGD                 VWXG\WKDWZDVQRWUHTXHVWHGE\DSDUW\
SHUVRQWRDWWHQGDWULDOKHDULQJRUGHSRVLWLRQRQO\DVIROORZV                      & Specifying Conditions as an Alternative. ,QWKHFLUFXPVWDQFHV
 $ ZLWKLQPLOHVRIZKHUHWKHSHUVRQUHVLGHVLVHPSOR\HGRU               GHVFULEHGLQ5XOH G  % WKHFRXUWPD\LQVWHDGRITXDVKLQJRU
UHJXODUO\WUDQVDFWVEXVLQHVVLQSHUVRQRU                                          PRGLI\LQJDVXESRHQDRUGHUDSSHDUDQFHRUSURGXFWLRQXQGHUVSHFLILHG
 % ZLWKLQWKHVWDWHZKHUHWKHSHUVRQUHVLGHVLVHPSOR\HGRUUHJXODUO\        FRQGLWLRQVLIWKHVHUYLQJSDUW\
WUDQVDFWVEXVLQHVVLQSHUVRQLIWKHSHUVRQ                                               L VKRZVDVXEVWDQWLDOQHHGIRUWKHWHVWLPRQ\RUPDWHULDOWKDWFDQQRWEH
 L LVDSDUW\RUDSDUW\¶VRIILFHURU                                     RWKHUZLVHPHWZLWKRXWXQGXHKDUGVKLSDQG
 LL LVFRPPDQGHGWRDWWHQGDWULDODQGZRXOGQRWLQFXUVXEVWDQWLDO               LL HQVXUHVWKDWWKHVXESRHQDHGSHUVRQZLOOEHUHDVRQDEO\FRPSHQVDWHG
H[SHQVH
                                                                                    H 'XWLHVLQ5HVSRQGLQJWRD6XESRHQD
  For Other Discovery. $VXESRHQDPD\FRPPDQG
 $ SURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRU                Producing Documents or Electronically Stored Information. 7KHVH
WDQJLEOHWKLQJVDWDSODFHZLWKLQPLOHVRIZKHUHWKHSHUVRQUHVLGHVLV         SURFHGXUHVDSSO\WRSURGXFLQJGRFXPHQWVRUHOHFWURQLFDOO\VWRUHG
HPSOR\HGRUUHJXODUO\WUDQVDFWVEXVLQHVVLQSHUVRQDQG                            LQIRUPDWLRQ
 % LQVSHFWLRQRISUHPLVHVDWWKHSUHPLVHVWREHLQVSHFWHG                         $ Documents. $SHUVRQUHVSRQGLQJWRDVXESRHQDWRSURGXFHGRFXPHQWV
                                                                                    PXVWSURGXFHWKHPDVWKH\DUHNHSWLQWKHRUGLQDU\FRXUVHRIEXVLQHVVRU
G 3URWHFWLQJD3HUVRQ6XEMHFWWRD6XESRHQD(QIRUFHPHQW                          PXVWRUJDQL]HDQGODEHOWKHPWRFRUUHVSRQGWRWKHFDWHJRULHVLQWKHGHPDQG
                                                                                        % Form for Producing Electronically Stored Information Not Specified.
  Avoiding Undue Burden or Expense; Sanctions. $SDUW\RUDWWRUQH\              ,IDVXESRHQDGRHVQRWVSHFLI\DIRUPIRUSURGXFLQJHOHFWURQLFDOO\VWRUHG
UHVSRQVLEOHIRULVVXLQJDQGVHUYLQJDVXESRHQDPXVWWDNHUHDVRQDEOHVWHSV           LQIRUPDWLRQWKHSHUVRQUHVSRQGLQJPXVWSURGXFHLWLQDIRUPRUIRUPVLQ
WRDYRLGLPSRVLQJXQGXHEXUGHQRUH[SHQVHRQDSHUVRQVXEMHFWWRWKH                ZKLFKLWLVRUGLQDULO\PDLQWDLQHGRULQDUHDVRQDEO\XVDEOHIRUPRUIRUPV
VXESRHQD7KHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGPXVW                  & Electronically Stored Information Produced in Only One Form. 7KH
HQIRUFHWKLVGXW\DQGLPSRVHDQDSSURSULDWHVDQFWLRQ²ZKLFKPD\LQFOXGH              SHUVRQUHVSRQGLQJQHHGQRWSURGXFHWKHVDPHHOHFWURQLFDOO\VWRUHG
ORVWHDUQLQJVDQGUHDVRQDEOHDWWRUQH\¶VIHHV²RQDSDUW\RUDWWRUQH\ZKR             LQIRUPDWLRQLQPRUHWKDQRQHIRUP
IDLOVWRFRPSO\                                                                        ' Inaccessible Electronically Stored Information. 7KHSHUVRQ
                                                                                    UHVSRQGLQJQHHGQRWSURYLGHGLVFRYHU\RIHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQ
  Command to Produce Materials or Permit Inspection.                            IURPVRXUFHVWKDWWKHSHUVRQLGHQWLILHVDVQRWUHDVRQDEO\DFFHVVLEOHEHFDXVH
    $ Appearance Not Required. $SHUVRQFRPPDQGHGWRSURGXFH                        RIXQGXHEXUGHQRUFRVW2QPRWLRQWRFRPSHOGLVFRYHU\RUIRUDSURWHFWLYH
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWR             RUGHUWKHSHUVRQUHVSRQGLQJPXVWVKRZWKDWWKHLQIRUPDWLRQLVQRW
SHUPLWWKHLQVSHFWLRQRISUHPLVHVQHHGQRWDSSHDULQSHUVRQDWWKHSODFHRI        UHDVRQDEO\DFFHVVLEOHEHFDXVHRIXQGXHEXUGHQRUFRVW,IWKDWVKRZLQJLV
SURGXFWLRQRULQVSHFWLRQXQOHVVDOVRFRPPDQGHGWRDSSHDUIRUDGHSRVLWLRQ          PDGHWKHFRXUWPD\QRQHWKHOHVVRUGHUGLVFRYHU\IURPVXFKVRXUFHVLIWKH
KHDULQJRUWULDO                                                                  UHTXHVWLQJSDUW\VKRZVJRRGFDXVHFRQVLGHULQJWKHOLPLWDWLRQVRI5XOH
    % Objections. $SHUVRQFRPPDQGHGWRSURGXFHGRFXPHQWVRUWDQJLEOH                E  & 7KHFRXUWPD\VSHFLI\FRQGLWLRQVIRUWKHGLVFRYHU\
WKLQJVRUWRSHUPLWLQVSHFWLRQPD\VHUYHRQWKHSDUW\RUDWWRUQH\GHVLJQDWHG
LQWKHVXESRHQDDZULWWHQREMHFWLRQWRLQVSHFWLQJFRS\LQJWHVWLQJRU               Claiming Privilege or Protection.
VDPSOLQJDQ\RUDOORIWKHPDWHULDOVRUWRLQVSHFWLQJWKHSUHPLVHV²RUWR               $ Information Withheld. $SHUVRQZLWKKROGLQJVXESRHQDHGLQIRUPDWLRQ
SURGXFLQJHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQLQWKHIRUPRUIRUPVUHTXHVWHG         XQGHUDFODLPWKDWLWLVSULYLOHJHGRUVXEMHFWWRSURWHFWLRQDVWULDOSUHSDUDWLRQ
7KHREMHFWLRQPXVWEHVHUYHGEHIRUHWKHHDUOLHURIWKHWLPHVSHFLILHGIRU           PDWHULDOPXVW
FRPSOLDQFHRUGD\VDIWHUWKHVXESRHQDLVVHUYHG,IDQREMHFWLRQLVPDGH              L H[SUHVVO\PDNHWKHFODLPDQG
WKHIROORZLQJUXOHVDSSO\                                                                LL GHVFULEHWKHQDWXUHRIWKHZLWKKHOGGRFXPHQWVFRPPXQLFDWLRQVRU
       L $WDQ\WLPHRQQRWLFHWRWKHFRPPDQGHGSHUVRQWKHVHUYLQJSDUW\         WDQJLEOHWKLQJVLQDPDQQHUWKDWZLWKRXWUHYHDOLQJLQIRUPDWLRQLWVHOI
PD\PRYHWKHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGIRUDQ             SULYLOHJHGRUSURWHFWHGZLOOHQDEOHWKHSDUWLHVWRDVVHVVWKHFODLP
RUGHUFRPSHOOLQJSURGXFWLRQRULQVSHFWLRQ                                             % Information Produced. ,ILQIRUPDWLRQSURGXFHGLQUHVSRQVHWRD
     LL 7KHVHDFWVPD\EHUHTXLUHGRQO\DVGLUHFWHGLQWKHRUGHUDQGWKH        VXESRHQDLVVXEMHFWWRDFODLPRISULYLOHJHRURISURWHFWLRQDV
RUGHUPXVWSURWHFWDSHUVRQZKRLVQHLWKHUDSDUW\QRUDSDUW\¶VRIILFHUIURP       WULDOSUHSDUDWLRQPDWHULDOWKHSHUVRQPDNLQJWKHFODLPPD\QRWLI\DQ\SDUW\
VLJQLILFDQWH[SHQVHUHVXOWLQJIURPFRPSOLDQFH                                      WKDWUHFHLYHGWKHLQIRUPDWLRQRIWKHFODLPDQGWKHEDVLVIRULW$IWHUEHLQJ
                                                                                    QRWLILHGDSDUW\PXVWSURPSWO\UHWXUQVHTXHVWHURUGHVWUR\WKHVSHFLILHG
  Quashing or Modifying a Subpoena.                                             LQIRUPDWLRQDQGDQ\FRSLHVLWKDVPXVWQRWXVHRUGLVFORVHWKHLQIRUPDWLRQ
     $ When Required. 2QWLPHO\PRWLRQWKHFRXUWIRUWKHGLVWULFWZKHUH            XQWLOWKHFODLPLVUHVROYHGPXVWWDNHUHDVRQDEOHVWHSVWRUHWULHYHWKH
FRPSOLDQFHLVUHTXLUHGPXVWTXDVKRUPRGLI\DVXESRHQDWKDW                        LQIRUPDWLRQLIWKHSDUW\GLVFORVHGLWEHIRUHEHLQJQRWLILHGDQGPD\SURPSWO\
 L IDLOVWRDOORZDUHDVRQDEOHWLPHWRFRPSO\                             SUHVHQWWKHLQIRUPDWLRQXQGHUVHDOWRWKHFRXUWIRUWKHGLVWULFWZKHUH
         LL UHTXLUHVDSHUVRQWRFRPSO\EH\RQGWKHJHRJUDSKLFDOOLPLWV             FRPSOLDQFHLVUHTXLUHGIRUDGHWHUPLQDWLRQRIWKHFODLP7KHSHUVRQZKR
VSHFLILHGLQ5XOH F                                                             SURGXFHGWKHLQIRUPDWLRQPXVWSUHVHUYHWKHLQIRUPDWLRQXQWLOWKHFODLPLV
         LLL UHTXLUHVGLVFORVXUHRISULYLOHJHGRURWKHUSURWHFWHGPDWWHULIQR    UHVROYHG
H[FHSWLRQRUZDLYHUDSSOLHVRU
         LY VXEMHFWVDSHUVRQWRXQGXHEXUGHQ                                      J &RQWHPSW
    % When Permitted. 7RSURWHFWDSHUVRQVXEMHFWWRRUDIIHFWHGE\D               7KHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHG²DQGDOVRDIWHUD
VXESRHQDWKHFRXUWIRUWKHGLVWULFWZKHUHFRPSOLDQFHLVUHTXLUHGPD\RQ           PRWLRQLVWUDQVIHUUHGWKHLVVXLQJFRXUW²PD\KROGLQFRQWHPSWDSHUVRQ
PRWLRQTXDVKRUPRGLI\WKHVXESRHQDLILWUHTXLUHV                                ZKRKDYLQJEHHQVHUYHGIDLOVZLWKRXWDGHTXDWHH[FXVHWRREH\WKH
          L GLVFORVLQJDWUDGHVHFUHWRURWKHUFRQILGHQWLDOUHVHDUFK              VXESRHQDRUDQRUGHUUHODWHGWRLW
GHYHORSPHQWRUFRPPHUFLDOLQIRUPDWLRQRU



                                          )RUDFFHVVWRVXESRHQDPDWHULDOVVHH)HG5&LY3 D &RPPLWWHH1RWH  
EXHIBIT A
                                             EXHIBIT A

The following definitions and instructions apply to the below document requests.

                                            DEFINITIONS

       All terms not otherwise defined shall have their ordinary and common meanings. Unless

the context indicates otherwise, terms used herein shall have the following additional meanings:

       1.      “Communication(s)” means any transmission or exchange of information,

opinion, or thoughts reflected in Documents, including but not limited to conversations,

meetings, letters, notes, and facsimile or computer-assisted electronic messages.

       2.      “Document(s)” shall have the broadest meaning permissible under Federal Rule

of Civil Procedure 34(a) and shall include but not be limited to any and all writings, drawings,

graphs, charts, photographs, sound recordings, images, other data or data compilations, and

electronically stored information.

       3.      “Including” shall be construed as “including, but not limited to” and shall not

limit the scope of any request.

       4.      “Person” or “Persons” means, without limitation, corporations, partnerships, and

associations, as well as natural persons.

       5.      “Plaintiff” means Park Employees’ and Retirement Board Employees’ Annuity

and Benefit Fund of Chicago, its affiliates, employees, members, agents, attorneys, accountants,

or other Persons or entities acting on its behalf, any account owned or opened by Plaintiff, or

which is in its name or for its benefit, any trust owned or created by Plaintiff, or which is in its

name or for its benefit, or any business entity owned or controlled in part by Plaintiff.

       6.      “Regarding” means discussing, reflecting, constituting, mentioning, pertaining to,

assessing, embodying, recording, stating, concerning, describing, supporting, contravening,

touching upon, or summarizing.

                                                   1
       7.      “You” or “Your” means Mr. Fernando Inzunza.

       8.      Whenever appropriate, the singular form of a word shall be interpreted in the

plural form or vice versa, and verb tenses shall be interpreted to include past, present, and future

tenses. Additionally, the terms “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of these requests any documents which

might otherwise be construed to be outside their scope.

                                        INSTRUCTIONS

       1.      All requested Documents that are in Your possession, custody, or control, whether

actual or constructive, shall be organized and produced pursuant to Rule 45 of the Federal Rules

of Civil Procedure.

       2.      If any Document requested herein is claimed to be privileged or otherwise

withheld, in whole or in part, You must identify each Document and provide the following

information:

               a.      identity of the Person who created, wrote or prepared the Document and, if
                       applicable, the Person(s) to whom the Document (or copies of it) was sent;

               b.      date on which the Document was created, written, prepared or transmitted;

               c.      description of the nature of the Document (e.g., letter, e-mail,
                       memorandum);

               d.      number of pages the Document contains; and

               e.      the basis on which the Document is privileged or withheld.

       3.      If any request herein is claimed to be unreasonably burdensome, then for each

such request, You must produce all Documents and information which are available to You

without undertaking what is contended to be an unreasonable burden.

       4.      To the extent You object to any of the requests below and refuse to produce any

requested Documents, You should produce all Documents responsive to the requests to which

                                                  2
You object to the extent such partial production is not objectionable, and explain in detail the

basis on which such partial production was made.

       5.      Each request for Documents seeks production of all Documents described, along

with any attachments, drafts, and non-identical copies in any language whatsoever, in Your

possession, custody, or control.

       6.      Each request shall be deemed continuing so as to require further and supplemental

production if You receive, discover, become aware of, or create additional responsive

Documents subsequent to the date of Your response to these document requests.

       7.      Whenever appropriate, the singular form of a word shall be interpreted in the

plural form or vice versa, and verb tenses shall be interpreted to include past, present, and future

tenses. Additionally, the terms “and” and “or” shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of these requests any Documents which

might otherwise be construed to be outside their scope. Unless specifically defined herein, all

words and terms used herein shall be construed and interpreted according to ordinary custom,

usage, and meaning.

       8.      Unless otherwise specified, this request covers the time period from March 2,

2015 through February 27, 2017.

                                   DOCUMENTS REQUESTED

       1.      All Documents and Communications in Your possession, custody, or control from

Lombardia Capital Partners LLC regarding Plaintiff’s transactions in Endo stock between March

2, 2015 and February 27, 2017, including but not limited to those stored on any electronic media

such as CD-ROMs, thumb drives, or any other digital storage units, and including but not limited

to:

            a. trade tickets;

                                                  3
b. trade or transaction confirmations;

c. logs of all brokerage transactions with timestamps; and

d. Any other Documents or Communications reflecting the times at which those

   trades were executed.




                                    4
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 1 of 24




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ALEXANDRE PELLETIER, Individually and
 on Behalf of All Others Similarly Situated,

                       Plaintiffs,                  No. 2:17-cv-05114-MMB

        v.

 ENDO INTERNATIONAL PLC, RAJIV
 KANISHKA LIYANAARCHCHIE DE
 SILVA, SUKETU P. UPADHYAY, and
 PAUL V. CAMPANELLI,

                       Defendants.



   PROTECTIVE ORDER AND CONFIDENTIALITY AGREEMENT

       IT IS HEREBY STIPULATED AND AGREED, in accordance with Rule 26(c) of the

Federal Rules of Civil Procedure, by and among Plaintiff Park Employees’ and Retirement Board

Employees’ Annuity and Benefit Fund of Chicago and Defendants Endo International plc, Rajiv

Kanishka Liyanaarchchie De Silva, Suketu P. Upadhyay, and Paul V. Campanelli (collectively,

the “Parties” and each individually, a “Party”), through their undersigned counsel, that the

following terms, upon entry of this Protective Order and Confidentiality Agreement (“Protective

Order”) by the Court, shall govern the disclosure and use of all documents, testimony, exhibits,

interrogatories, answers, responses to requests for admission, electronically stored information

(“ESI”), and any other materials and information produced or provided by Parties or non-parties

in the above-referenced action (“Action”).
        Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 2 of 24




       A.      Definitions

       1.      Discovery Material. “Discovery Material” means any information, document, or

tangible thing, response to discovery requests, deposition testimony or transcript, and any other

similar materials, or portions thereof, produced during discovery in the Action.

       2.      Confidential Information.      As used herein, “Confidential Information” means

Discovery Material that the Disclosing Party in good faith believes is entitled to protection

pursuant to Federal Rule of Civil Procedure 26(c) on the basis that it constitutes, reflects, discloses,

or contains information that falls within one or more of the following categories: (a) trade secrets,

confidential research, development, technical, commercial or financial information, or such other

proprietary or sensitive business and commercial information that is not publicly available; and

(b) information protected from disclosure by statute or rule (including the Local Rules of Civil

Procedure of the United States District Court for the Eastern District of Pennsylvania, the “Local

Rules”), including, but not limited to, protected health information concerning any individual.

Information or documents that are available to the public may not be designated “Confidential.”

       3.      Highly Confidential Information.           As used herein, “Highly Confidential

Information” means any highly sensitive commercial or personal information which, if disclosed,

could reasonably result in commercial, financial, or business harm.

       4.      Privileged Information. As used herein, “Privileged Information” means any

information subject to a claim of attorney-client privilege, attorney work product protection or any

other privilege, immunity, or protection from production or disclosure. The Parties agree that

nothing in this Protective Order shall be construed as expanding or restricting the privileges,

immunities, or protections that the Parties are legally entitled to invoke.




                                                   2
         Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 3 of 24




         5.    Designating Party. A Party, person, or entity that designates Discovery Material

produced in connection with this Action as “Confidential” or “Highly Confidential” is referred to

herein as the “Designating Party.”

         6.    Disclosing Party. A Party, person, or entity that produces or discloses Discovery

Material in connection with this Action is referred to herein as the “Disclosing Party.” Third

parties who so elect may avail themselves of, and agree to be bound by, the terms and conditions

of this Protective Order and thereby become a Disclosing Party for purposes of this Protective

Order.

         7.    Receiving Party. A Party, person, or entity that receives Discovery Material in

connection with this Action is referred to herein as the “Receiving Party.”

         B.    Designation

         8.    Document Production: For each document produced by a Disclosing Party that

contains or constitutes Confidential Information or Highly Confidential Information pursuant to

this Protective Order, each page shall be marked “CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL—SUBJECT TO PROTECTIVE

ORDER” or with comparable notices.

         9.    Discovery Responses: Discovery responses produced by a Disclosing Party may

be designated as Confidential Information or Highly Confidential Information by marking the

pages of the document that contain such information with the notation “CONFIDENTIAL—

SUBJECT TO PROTECTIVE ORDER” or “HIGHLY CONFIDENTIAL—SUBJECT TO

PROTECTIVE ORDER” or comparable notices.

         10.   Depositions: A Party may designate deposition testimony, in whole or in part, as

Confidential Information or Highly Confidential Information. Such designation may be made



                                                3
         Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 4 of 24




during the deposition by an appropriate statement on the record. Alternatively, after the conclusion

of a deposition, a Party wishing to designate the deposition testimony, in whole or in part, as

Confidential Information or Highly Confidential Information must, within 30 days after receipt of

the transcript of deposition, serve a Notice of Designation on all Parties identifying the specific

portions of the testimony that it wishes to designate as Confidential Information or Highly

Confidential Information. Until this 30-day period expires, the entire deposition transcript and

video (if applicable) must be treated as Highly Confidential unless otherwise specified in writing

or on the record of the deposition by the Disclosing Party. Accordingly, unless otherwise specified

in writing or on the record of the deposition by the Disclosing Party, the court reporter shall clearly

mark any transcript released prior to the expiration of the 30-day period as “HIGHLY

CONFIDENTIAL—SUBJECT TO FURTHER CONFIDENTIALITY REVIEW.” Thereafter,

only those portions identified in the Notice of Designation shall be protected under the terms

herein. The failure to serve a timely Notice of Designation shall waive the Disclosing Party’s right

to designate any portion of such deposition as Confidential or Highly Confidential unless otherwise

agreed to by the Parties in writing or ordered by the Court. All copies of deposition transcripts

that contain Confidential Information or Highly Confidential Information must be prominently

marked as such on their covers, and the medium on which any deposition video that contains

Confidential Information or Highly Confidential Information is stored (including, but not limited

to, tapes, CDs, DVDs, and flash drives) must be affixed with the appropriate confidentiality stamp.

Videos of depositions, the transcript of which has been designated Confidential or Highly

Confidential, shall automatically be treated as such. Objections to the designation of Confidential

Information or Highly Confidential Information under this paragraph are governed by Section F

below.



                                                  4
         Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 5 of 24




         11.    In accordance with this Protective Order, only the persons identified under

Paragraphs 18 and 19, along with the witness and the witness’s counsel, may be present if any

questions regarding Confidential Information or Highly Confidential Information are asked. This

paragraph shall not be deemed to authorize disclosure of any document or information to any

person to whom disclosure is prohibited under this Protective Order.

         12.    Where a Disclosing Party produces Discovery Material received from a third party

that the Receiving Party believes in good faith to have originated with the Receiving Party and as

to which the Receiving Party would have designated it as Confidential or Highly Confidential had

it been produced by the Receiving Party, a Receiving Party may designate any such Discovery

Material as Confidential or Highly Confidential by providing notice to all Parties, within 30 days

of its receipt of such information, and identifying the materials to be so designated by production

Bates number; or, in the event such Discovery Material does not contain production Bates

numbers, by other means sufficient to identify the specific document, testimony, or other

Discovery Material that the Receiving Party wishes to designate as Confidential or Highly

Confidential.

         C.     Protection of Discovery Material

         13.    All Discovery Material designated as Confidential or Highly Confidential, as well

as all copies, excerpts, summaries, or compilations thereof, shall be used only as permitted by this

Protective Order and solely for purposes of this Action, including any appeal or retrial, and may

not be used in other litigation or for any business, commercial, or other purpose. Counsel shall

take reasonable steps to ensure the security of any Confidential Information or Highly Confidential

Information and will limit access to such material to those persons authorized by this Protective

Order.



                                                 5
          Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 6 of 24




          14.   Nothing herein shall impose any restrictions on the use or disclosure by a Party,

non-party, or witness of documents, materials, or information obtained by such Party, non-party,

or witness independently of the discovery proceedings in this Action, whether or not such

documents, materials, or information are also obtained through discovery proceedings in this

Action.

          15.   All persons qualified to receive Confidential Information and Highly Confidential

Information pursuant to this Protective Order shall at all times keep all notes, abstractions, or other

work product derived from or containing Confidential Information or Highly Confidential

Information in a manner to protect it from disclosure in accordance with this Protective Order, and

shall be obligated to maintain the confidentiality of such work product after the conclusion of this

Action. Nothing in this Protective Order requires any counsel to disclose work product at the

conclusion of the Action.

          16.   Nothing contained in this Protective Order shall preclude any Party from using its

own Confidential Information or Highly Confidential Information in any manner it sees fit, without

prior consent of any Party or the Court.

          17.   If a Receiving Party learns of any unauthorized disclosure of Confidential or Highly

Confidential Information by any of the individuals reflected in Paragraphs 18 or 19, it shall

promptly inform the Disclosing Party in writing, undertake reasonable efforts to retrieve such

disclosed copies, and inform such individuals of this Protective Order and request that such person

or persons execute the Certification that is attached hereto as Exhibit A.

          18.   Confidential Information shall not, without prior written consent of the Designating

Party, be given, shown, summarized, revealed, disclosed, or made available in any form to any

person other than:



                                                  6
Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 7 of 24




        a.      the Court and court personnel, any appellate court in this Action, and jurors,

prospective jurors, and alternate jurors in this Action;

        b.      individual Parties and their counsel;

        c.      present or former officers, directors, and employees of a corporate or

organizational Party, to the extent in-house or outside counsel for the Receiving Party

determines in good faith that the assistance of the present or former officer, director, or

employee is reasonably necessary to the conduct of this Action, for the sole purpose of

assisting with this Action, and provided that such persons have completed the Certification

contained in Exhibit A;

        d.      in-house and outside counsel of a corporate or organizational Party, to the

extent that counsel is participating in the prosecution and defense of this Action, and their

legal, clerical, or support staff;

        e.      other attorneys working at the direction of the undersigned counsel in

regards to this Action, including temporary or contract staff, provided that the recipient

agrees to be bound by this Protective Order and completes the Certification contained in

Exhibit A;

        f.      consultants or experts assisting attorneys of the law firm of the undersigned

counsel in this Action, provided that the recipient agrees to be bound by this Protective

Order and completes the Certification contained in Exhibit A;

        g.      deponents and witnesses or prospective witnesses (and counsel for the

witnesses) to the extent reasonably necessary in connection with their testimony in this

Action or the preparation thereof, and provided that the recipient agrees to be bound by

this Protective Order and completes the Certification contained in Exhibit A, or this



                                          7
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 8 of 24




       Protective Order is presented to such recipient during testimony and such recipient is

       informed of their obligation not to reveal Confidential or Highly Confidential Information,

       but a person identified solely in this subparagraph may not be permitted to retain copies of

       any Confidential Information;

              h.      persons who are indicated in Discovery Materials or associated metadata to

       have been authors or recipients (including without limitation “bcc” recipients) of the

       Confidential Information therein;

              i.      professional court reporters, stenographers, or video operators transcribing

       depositions or testimony in this Action;

              j.      vendors (including without limitation outside copying, data-processing or

       hosting, graphic production, and other litigation-support services) retained by the Parties

       or counsel for the Parties, provided that the vendor agrees to be bound by this Protective

       Order and completes the Certification contained in Exhibit A;

              k.      any mediator or arbitrator engaged by the Parties to the Action;

              l.      any insurer who may be liable to satisfy all or part of a possible judgment

       in this Action or to indemnify or reimburse for payments made to satisfy any judgment;

       and

              m.      any other person upon order of the Court or stipulation of the Parties.

       19.    Highly Confidential Information shall not, without prior written consent of the

Designating Party, be given, shown, summarized, revealed, disclosed, or made available in any

form to any person other than:

              a.      the Court and court personnel, any appellate court in this Action, and jurors,

       prospective jurors, and alternate jurors in this Action;



                                                  8
Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 9 of 24




        b.      individual Parties and their counsel;

        c.      the in-house and outside counsel of a corporate or organizational Party, to

the extent that counsel is participating in the prosecution and defense of this Action, their

legal, clerical, or support staff;

        d.      a designated corporate officer of a corporate or organizational Party, to the

extent in-house or outside counsel for the Receiving Party determines in good faith that the

assistance of the designated officer is reasonably necessary to the conduct of this Action,

for the sole purpose of assisting with this Action, and provided that such persons have

completed the Certification contained in Exhibit A; and

        e.      other attorneys working at the direction of the undersigned counsel in

regards to this Action, including temporary or contract staff, provided that the recipient

agrees to be bound by this Protective Order and completes the Certification contained in

Exhibit A;

        f.      consultants or experts assisting attorneys of the law firm of the undersigned

counsel in this Action, provided that the recipient agrees to be bound by this Protective

Order and completes the Certification contained in Exhibit A;

        g.      deponents and witnesses or prospective witnesses (and counsel for the

witnesses) to the extent reasonably necessary in connection with their testimony in this

Action or the preparation thereof, provided that the recipient agrees to be bound by this

Protective Order and completes the Certification contained in Exhibit A, or this Protective

Order is presented to such recipient during testimony and such recipient is informed of

their obligation not to reveal Confidential or Highly Confidential Information, but a person




                                          9
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 10 of 24




       identified solely in this subparagraph may not be permitted to retain copies of any Highly

       Confidential Information;

               h.     persons who are indicated in Highly Confidential Information or associated

       metadata to have been authors or recipients (including without limitation “bcc” recipients)

       of the Highly Confidential Information;

               i.     professional court reporters, stenographers, or video operators transcribing

       depositions or testimony in this Action;

               j.     vendors (including without limitation outside copying, data-processing or

       hosting, graphic production, and other litigation-support services) retained by the Parties

       or counsel for the Parties, provided that the vendor agrees to be bound by this Protective

       Order and completes the Certification contained in Exhibit A;

               k.     any mediator or arbitrator engaged by the Parties to the Action;

               l.     any insurer who may be liable to satisfy all or part of a possible judgment

       in this Action or to indemnify or reimburse for payments made to satisfy any judgment,

       provided that the recipient agrees to be bound by this Protective Order and completes the

       Certification contained in Exhibit A; and

               m.     any other person upon order of the Court or stipulation of the Parties.

       20.     Every person or entity given access to Confidential Information or Highly

Confidential Information, information derived therefrom, or any other documents or materials

reflecting or disclosing Confidential Information or Highly Confidential Information, shall be

instructed that it is being disclosed pursuant to and subject to the terms herein, may not be used

for any purpose other than this Action, and may not be disclosed or used by any person or entity

other than pursuant to the terms hereof. Executed Certifications need not be shared with the



                                                  10
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 11 of 24




Disclosing Party during the pendency of this Action, but they shall be made available to the Court

for in camera inspection if good cause for review is demonstrated by the Disclosing Party, or if

the Court otherwise requests.

       21.     If a Party through inadvertence produces any Confidential Information or Highly

Confidential Information without labeling or marking or otherwise designating it as such in

accordance with the provisions of this Protective Order, the Disclosing Party may give written

notice to the Receiving Party that the document or thing produced is deemed “CONFIDENTIAL”

or “HIGHLY CONFIDENTIAL” and should be treated as such in accordance with the provisions

of this Protective Order, and provide replacement media, images, and any associated production

information to conform the document to the appropriate designation and facilitate use of the

revised designation in the production. The Receiving Party must treat such documents and things

with the noticed level of protection from the date such notice is received. Disclosure, prior to the

receipt of such notice of such information, to persons not authorized to receive such information

shall not be deemed a violation of this Protective Order. Any Disclosing Party may designate as

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” or withdraw a “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL” designation from any Discovery Material that it has produced

consistent with this Protective Order, provided, however, that such redesignation shall be effective

only as of the date of such redesignation. Such redesignation shall be accomplished by notifying

counsel for the Receiving Party in writing of such redesignation and providing replacement images

bearing the appropriate description, along with the replacement media, images, and associated

production information referenced above. Upon receipt of any redesignation and replacement

image that designates material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” the

Receiving Party shall: (a) treat such material in accordance with this Protective Order; (b) take



                                                11
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 12 of 24




reasonable steps to notify any persons known to have possession of any such material of such

redesignation under this Protective Order; and (c) take reasonable steps to promptly retrieve all

copies of such material from any persons known to have possession of such material who are not

entitled to receipt under this Protective Order. It is understood that the Receiving Party’s

reasonable, good faith efforts to retrieve all copies may not result in the actual return of all copies

of such materials.

       22.     Any Discovery Material containing Confidential or Highly Confidential

Information that is filed with the Court in unredacted form or becomes part of an official judicial

proceeding is presumptively public and will be maintained under seal only upon motion and in

accordance with applicable law. This Order does not provide for the automatic sealing of such

Discovery Material. If it becomes necessary to file Discovery Material that contains Confidential

Information with the Court, the following procedures shall apply:

               a.      Burden of Establishing Basis for Sealing: In all respects, the Disclosing

       Party always has the burden of establishing that any Confidential or Highly Confidential

       Information should be maintained under seal under applicable law.

               b.      Filing Another Party’s Confidential or Highly Confidential Information: A

       Receiving Party who seeks to file with the Court papers that reflect, include, or attach

       another Disclosing Party’s Confidential Information or Highly Confidential Information

       shall make a motion to seal, e-file public versions of its papers that redact such Confidential

       or Highly Confidential Information, and simultaneously serve unredacted copies on the

       other parties and deliver unredacted copies to Chambers. Within seven (7) calendar days

       of the filing, the Disclosing Party must respond to the motion to maintain such materials




                                                  12
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 13 of 24




       under seal. Any reply papers shall be filed within five (5) calendar days of the Disclosing

       Party’s response.

               c.      Disclosing Party Filing Its Own Confidential or Highly Confidential

       Information: A Disclosing Party who seeks to file with the Court papers that reflect,

       include, or attach its own Confidential or Highly Confidential Information shall make a

       motion to seal, e-file public versions of its papers that redact such Confidential or Highly

       Confidential Information, and simultaneously serve unredacted copies on the other parties

       and deliver unredacted copies to Chambers. Any responsive papers shall be filed within

       seven (7) calendar days, and any reply papers shall be filed within five (5) calendar days

       after the responsive papers are filed.

       23.     A Party that intends to present Confidential Information or Highly Confidential

Information at a hearing shall bring that issue to the Court’s and Parties’ attention in advance

without publicly disclosing the Confidential Information or Highly Confidential Information. The

Court may thereafter make such orders, including any stipulated orders, as are necessary to govern

the use of Confidential or Highly Confidential Information at the hearing. For the avoidance of

doubt, this Order does not place any restrictions on the use of Confidential or Highly Confidential

Information by the Court, including in any hearing or at trial.

       D.      Procedure Following Request for Confidential Information or Highly
               Confidential Information By Third Party

       24.     If a Receiving Party is served with a subpoena or other lawful demand compelling

the disclosure of any Discovery Material containing any Confidential Information or Highly

Confidential Information, it shall promptly, and in no event more than five (5) days after receiving

the subpoena or other demand, provide written notice of such subpoena or other demand to the

Disclosing Party and include with the notice a copy of the subpoena or other demand. If the


                                                13
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 14 of 24




Disclosing Party elects to oppose production of the Discovery Material, it shall notify within three

(3) business days the Receiving Party who received such subpoena or other demand, and such

person shall cooperate with the Disclosing Party in affording it an opportunity to oppose or limit

production of the requested Discovery Material.

       25.     The Receiving Party who has been served with the subpoena or other lawful

demand must also promptly inform the party who issued the subpoena or demand in writing that

some or all of the requested material is the subject of this Protective Order, and must deliver a

copy of this Protective Order promptly to the requesting party.

       26.     The Designating Party shall bear the burden and the expense of seeking protection

of its Confidential Information or Highly Confidential Information, and nothing in these provisions

should be construed as authorizing or encouraging the Party who received the subpoena or demand

to disobey a lawful directive from another court. The obligations set forth in this paragraph remain

in effect while the Party who received the subpoena or demand has in its possession, custody, or

control Confidential or Highly Confidential Information produced in this Action.

       E.      Information Subject to Existing Obligation of Confidentiality Independent of
               This Protective Order

       27.     In the event that a Party is required by a valid discovery request to produce any

information held by it that is subject to an existing obligation of confidentiality (independent of

this Protective Order) in favor of a third party, the Party shall, promptly upon recognizing that such

third party’s rights are implicated, and in all events at least fourteen (14) days before the deadline

for responding to the discovery request, provide the third party with a copy of this Protective Order

and a written notice: (a) advising such third party of the Party’s obligation to produce such

information in connection with this Action and of its intention to do so, subject to the protections

of this Protective Order; (b) advising such third party of the third party’s right within fourteen (14)


                                                  14
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 15 of 24




days to seek further protection or other relief from the Court if, in good faith, it believes such

information to be confidential under said obligation and either objects to the Party’s production of

such information or regards the provisions of this Protective Order to be inadequate; and (c)

seeking the third party’s consent to such disclosure if that third party does not plan to object. The

Party shall refrain from producing such information for a period of fourteen (14) days after

providing such notice in order to permit the third party an opportunity to seek relief from the Court,

unless the third party earlier consents to disclosure. If the third party does not provide consent or

seek relief from the Court, the Disclosing Party shall promptly produce the information in question

subject to the protections of this Protective Order.

       F.      Challenges to Designation and/or Claims of Privilege

       28.     The designation of any Discovery Material as Confidential, Highly Confidential, or

Privileged is subject to challenge by any Party. No Party is obligated to challenge the propriety of

a designation of Discovery Material as Confidential, Highly Confidential, or Privileged when

initially received, and a failure to do so will not preclude a subsequent challenge thereto. A Party

challenging the designation of Discovery Material as Confidential, Highly Confidential, or

Privileged must do so in good faith and must begin the process by sending a written notice (the

“Challenge Notice”) to counsel for the Designating Party that identifies the specific Discovery

Material at issue and explains the basis for the challenging Party’s belief that the existing

confidentiality or privilege designation is not proper. The Parties should then attempt to meet and

confer to resolve the issue. In any event, the Designating Party must respond to the Challenge

Notice within five (5) business days of receipt by sending a written response (the “Initial

Response”) to counsel for the challenging Party that explains the basis for any belief by the

Designating Party that the existing confidentiality or privilege designation for the specific



                                                 15
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 16 of 24




Discovery Material is proper. Upon receipt of the Initial Response, the Parties shall continue to

attempt to meet and confer.

       29.     If the Parties are unable to resolve a challenge to the designation of Confidential

Information, Highly Confidential Information, or Privileged Information after conferring in good

faith, and following receipt of the Designating Party’s Initial Response as described above, the

following procedure shall apply unless otherwise agreed upon by the Parties in writing or modified

by the Court: the challenging Party may file a motion with the Court challenging the designations

following receipt of the Designating Party’s Initial Response; within ten (10) days after the

challenging Party has filed its motion, the Designating Party may submit a response showing good

cause for the designation and why the designation should be maintained; and within five (5) days

after the Designating Party files its response, the challenging Party may file a reply. The Parties

may refer to Discovery Material in their submissions to the Court, provided such references are

filed under seal pursuant to the procedures set out in Paragraph 22 above. Motions and responses

filed pursuant to this Paragraph shall be limited to ten (10) pages in length, and replies shall be

limited to five (5) pages. While such a motion is pending, all Parties shall continue to treat the

Confidential, Highly Confidential, or Privileged Information in accordance with this Protective

Order. In connection with any such motion as described in this Paragraph, the Designating Party

bears the burden of establishing good cause for the designation being challenged.

       G.      Inadvertent Production of Documents

       30.     The Parties agree that they do not intend to disclose Privileged Information. If,

nevertheless, a Disclosing Party discloses Privileged Information, such disclosure (as distinct from

use) will be presumed to be inadvertent without need of further showing under Federal Rule of

Evidence 502(b), and it also shall not constitute or be deemed a waiver or forfeiture of the privilege

or protection in any other federal or state proceeding by the Disclosing Party. This Section shall

                                                 16
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 17 of 24




be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d),

provided that nothing herein shall preclude any Receiving Party from challenging any claim of

attorney-client privilege, attorney work product protection or any other privilege, immunity, or

protection from production or disclosure on any ground, including, without limitation, waiver and

whether disclosure was inadvertent.

       31.     If a Party or non-party discovers that it has produced Privileged Information, it shall

promptly notify the Receiving Party of the affected production in writing, and may demand that

the Receiving Party return, sequester or destroy the Privileged Information, as contemplated by

Federal Rule of Civil Procedure 26(b)(5)(B). Such written notice must provide the specific Bates

numbers for each document at issue, and the basis for the claw-back request, including the specific

privilege or protection asserted and description of the nature of each document sufficient to permit

all other parties to assess such claim.

       32.     If the Designating Party has notified the Receiving Party of the production of

Privileged Information, the Receiving Party shall within fourteen (14) days of receiving such

written notice, unless intending to dispute such claim of privilege or assert a waiver: (a) destroy,

sequester or return to the Designating Party all copies or versions of the Privileged Information

requested to be returned or destroyed; and (b) ensure that such Privileged Information is not

disclosed in any manner to any Party or non-party.

       33.     The Receiving Party shall not use such Privileged Information for any other

purpose pending resolution of the dispute.

       34.     Nothing herein shall abrogate the obligation of any Disclosing Party to produce a

privilege log as required by Rule 26(b)(5)(A) of the Federal Rules of Civil Procedure and/or any

separate Court order (or agreed-upon stipulation) governing privilege logs.



                                                 17
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 18 of 24




           35.   Nothing contained herein is intended to or shall serve to limit a Party’s right to

conduct a review of documents, ESI, or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before production.

Nothing in this Order shall limit the right to request an in camera review of any Privileged

Information.

           36.   Nothing in this Order overrides any attorney’s ethical responsibilities under

applicable law and/or ethical rules regarding materials produced by another party that the attorney

knows or reasonably should know to be privileged or protected.

           H.    Obligations on Conclusion of Action

           37.   Unless otherwise agreed or ordered, this Protective Order shall remain in force after

dismissal of the Action or entry of final judgment not subject to further appeal.

           38.   Except to the extent otherwise specified herein, any Receiving Party must, within

ninety (90) days after final termination of this Action by settlement or exhaustion of all appeals,

return or destroy, using reasonable efforts, all Discovery Material1 and certify that fact to the other

Parties.

           39.   The Receiving Party’s reasonable efforts shall not require the return or destruction

of Discovery Material from (i) disaster recovery or business continuity backups; (ii) data stored in

system-generated temporary folders or near-line storage; (iii) archived data with limited end-user

accessibility; and/or (iv) material that is subject to legal hold obligations or commingled with other

such material. Backup storage media will not be restored for purposes of returning or certifying




1
  For avoidance of doubt, the obligations described herein regarding destruction or return of
Discovery Material apply only to documents or other material produced by a Disclosing Party
during discovery in the above-captioned Action.

                                                  18
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 19 of 24




destruction of Discovery Material, but such retained information shall continue to be treated in

accordance with the terms of this Protective Order.

       40.     Notwithstanding any other provision of this Protective Order, Counsel for the

Parties shall be entitled to retain, and will not be obligated to return or destroy, the following

categories of documents:

                   a. Any documents or material, whether or not produced in discovery, that has

                       been offered into evidence or filed with the court, including copies of court

                       papers, pleadings, motions, legal memoranda, and exhibits thereto;

                   b. Deposition and trial transcripts (and exhibits thereto);

                   c. Expert reports (including reports that contain or refer to Discovery Material,

                       provided that counsel to the Parties shall continue to abide by the terms of

                       this Protective Order regarding confidentiality of said material); and

                   d. Attorney work product, even if such work product contains or refers to

                       Discovery Material (including but not limited to documents bearing the

                       notations, summations, or other mental impressions of a Receiving Party).

       41.     Notwithstanding any other provision of this Protective Order, Receiving Parties are

not required to locate, isolate, and return any e-mails (including any attachments to e-mails) or

correspondence that may include Discovery Material.

       42.     For the avoidance of doubt, nothing in this Protective Order shall be interpreted in

a manner that would violate any applicable canons of ethics or codes of professional responsibility.

Outside counsel may retain any materials required to be retained under applicable law and/or

ethical rules, in which case any such materials shall continue to be protected under the terms of

this Protective Order to the extent consistent with such law and/or rules. An attorney may use his



                                                19
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 20 of 24




or her work product in subsequent litigation, provided that the attorney’s use does not disclose or

use Confidential Information or Highly Confidential Information.

       I.      Miscellaneous Provisions

       43.     This Protective Order shall not deprive any Party of its right to seek any discovery

or to object to discovery by any other Party on any otherwise permitted ground. This Protective

Order shall not preclude any Party from seeking a further order of this Court pursuant to Federal

Rule of Civil Procedure 26(c).

       44.     The terms herein may not be modified, superseded, terminated, or amended except

by order of the Court or written agreement of the Parties, subject to the Court’s approval.

       45.     The Parties agree to be bound by the terms of this Protective Order upon execution,

including prior to its entry by the Court. This Protective Order applies to all Discovery Material

produced in the Action, whether produced before or after the entry of this Protective Order.



                                      [Signatures to follow]




                                                20
          Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 21 of 24




    Dated: April 28, 2020

    _/s/ Joseph A. Fonti___________________              _/s/ Thomas J. Giblin____________
By: BLEICHMAR FONTI & AULD LLP                       By: LATHAM & WATKINS LLP
    Joseph A. Fonti (admitted pro hac vice)              James E. Brandt (admitted pro hac vice)
    Javier Bleichmar (admitted pro hac vice)             Jeff G. Hammel (admitted pro hac vice)
    7 Times Square, 27th Floor                           Thomas J. Giblin (admitted pro hac vice)
    New York, NY 10036                                   885 Third Avenue
    Telephone: (212) 789-1340                            New York, NY 10022
    Facsimile: (212) 205-3960                            Telephone: (212) 906-1200
    jfonti@bfalaw.com                                    Facsimile: (212) 751-4864
    jbleichmar@bfalaw.com                                james.brandt@lw.com
                                                         jeff.hammel@lw.com
     Co-Counsel for the Park Employees’ and              thomas.giblin@lw.com
     Retirement Board Employees’ Annuity and
     Benefit Fund of Chicago and Lead Counsel             MORGAN, LEWIS & BOCKIUS LLP
     For The Class                                        J. Gordon Cooney, Jr. (No. 42636)
                                                          Laura Hughes McNally (No. 310658)
     ELLIOTT GREENLEAF, P.C.                              1701 Market Street
     John M. Elliott (No. 04414)                          Philadelphia, PA 19103
     Thomas J. Elliott (No. 20324)                        Telephone: (215) 963-5000
     Timothy T. Myers (No. 46959)                         Facsimile: (215) 963-5001
     925 Harvest Drive, Suite 300                         gordon.cooney@morganlewis.com
     Blue Bell, PA 19422                                  laura.mcnally@morganlewis.com
     Telephone: (215) 977-1000
     Facsimile: (215) 977-1099                            Counsel for Defendants
     jme@elliottgreenleaf.com
     tje@elliottgreenleaf.com
     ttm@elliottgreenleaf.com

     Co-Counsel for the Park Employees’ and
     Retirement Board Employees’ Annuity and              IT IS SO ORDERED:
     Benefit Fund of Chicago
                                                            s/Michael M. Baylson
                                                          __________________________
     KEHOE LAW FIRM, P.C.                                 Hon. Michael M. Baylson
     John A. Kehoe (pro hac vice to be submitted)         United States District Judge
     Two Penn Center Plaza
     1500 JFK Boulevard, Suite 1020
     Philadelphia, PA 19012
     Telephone: (215) 792-6676
     jkehoe@kehoelawfirm.com

     Additional Counsel for the Park Employees’
     and Retirement Board Employees’ Annuity
     and Benefit Fund of Chicago



                                                    21
Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 22 of 24




                     EXHIBIT A
       Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 23 of 24




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  ALEXANDRE PELLETIER, Individually and
  on Behalf of All Others Similarly Situated,

                         Plaintiffs,                     No. 2:17-cv-05114-MMB

          v.

  ENDO INTERNATIONAL PLC, RAJIV
  KANISHKA LIYANAARCHCHIE DE
  SILVA, SUKETU P. UPADHYAY, and
  PAUL V. CAMPANELLI,

                         Defendants.



                                        CERTIFICATION

       I hereby certify my understanding that Confidential and/or Highly Confidential

Information is being provided to me pursuant to the terms and restrictions of the Protective Order

and Confidentiality Agreement (“Protective Order”) in place in this action. I have been given a

copy of that Protective Order and have read it.

       I agree to be bound by the Protective Order, and I understand and acknowledge that failure

to so comply could expose me to sanctions and punishment in the nature of contempt. I will not

reveal Confidential or Highly Confidential Information to anyone, except as allowed by the

Protective Order. I will maintain any Confidential and/or Highly Confidential Information in my

possession—including copies, notes, or other transcriptions made therefrom—in a secure manner

to prevent unauthorized access to it. No later than ninety (90) days after dismissal of the action or

entry of final judgment not subject to further appeal, I will either destroy or return the Confidential

and/or Highly Confidential Information to the counsel who provided me with the Confidential


                                                  1
        Case 2:17-cv-05114-MMB Document 107 Filed 04/29/20 Page 24 of 24




and/or Highly Confidential Information. I hereby consent to the jurisdiction of the United States

District Court for the Eastern District of Pennsylvania for the purpose of enforcing the terms of

this Protective Order, even if such enforcement proceedings occur after termination of this

litigation.

    I declare under penalty of perjury that the foregoing is true and correct and that this certification

is executed this ___ day of __________, 20___ at _________________.


                                                 By:

                                                 Address:



                                                 Phone:




                                                   2
